 
Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP. 2017 EQUITY INCENTIVE PLAN
*    *    *
Participant:        [Participant Name]        
Grant Date:        [Grant Date]        
Grant Number:     [Client Grant ID]    
Number of Restricted Stock Units (“RSUs”) Granted:    [RSUs Granted]    
*    *    *
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Avaya Holdings Corp.,
a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Avaya Holdings Corp. 2017 Equity
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, the Committee has determined under the Plan that it would be in the
best interests of the Company to grant the Participant an Other Stock-Based
Award in the form of the RSUs provided herein, each of which represents the
right to receive one share of Common Stock upon vesting of such RSU, subject to
the terms and conditions contained herein and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
2.    Grant of RSUs. The Company hereby grants to the Participant, as of the
Grant Date specified above, the number of RSUs specified above, subject to
adjustment as provided for in the Plan, on the terms and conditions set forth in
this Agreement, including, without limitation, in Appendix I attached hereto,
and otherwise provided for in the Plan. Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement




--------------------------------------------------------------------------------




provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement. The RSUs shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company. The Participant’s
interest in the book-entry account shall be that of a general, unsecured
creditor of the Company.
3.    Vesting.
(a)    General. Except as set forth in Section 3(b) or Section 3(c), as
applicable, the RSUs subject to this Award shall vest as follows, provided that
the Participant has not incurred a Termination of Employment prior to each such
vesting date, and provided, further, that there shall be no proportionate or
partial vesting in the periods prior to each such vesting date.
Vesting Dates
Percentage of RSUs
On the date listed below which is closest to the one year anniversary of the
grant date (whether before or after such anniversary date):
o    February 15
o    May 15
o    August 15
o    November 15


33.34%
Quarterly thereafter on each February 15, May 15, August 15 and November 15
8.33%

Notwithstanding the foregoing, if the number of RSUs is not evenly divisible,
then no fractional RSUs shall vest and the smaller installments shall vest
first, and upon vesting of the last installment in accordance with the terms and
conditions hereof, 100% of the RSUs subject to this Award shall be fully vested.
(b)    Accelerated Vesting Upon a Qualifying Termination (Change in Control). In
the event the Participant incurs a Termination of Employment prior to the last
vesting date provided for in Section 3(a) as a result of the Participant’s
Termination of Employment by the Company or the Company Entity that is the
Participant’s actual employing entity without Cause, by the Participant for Good
Reason, or due to the Participant’s death or Disability (any such Termination of
Employment, a “Qualifying Termination”), and such Qualifying Termination occurs
(i) only to the extent the Participant is also a participant in the Avaya Inc.
Change in Control Severance Plan, during a Potential Change in Control Period,
as such term is defined in the Avaya Inc. Change in Control Severance Plan or
(ii) within the twenty-four (24) month period immediately following a Change in
Control, subject to the Participant’s (or the Participant’s estate’s, if
applicable) execution, delivery and non-revocation of a customary release of
claims in favor of the Company and its subsidiaries and affiliates within sixty
(60) days of such Termination of Employment and, except in the event of a
Termination of Employment due to death, continued compliance with Appendix I to
this Agreement, all outstanding and unvested RSUs shall fully vest effective as
of the date of such Termination of Employment.


    2



--------------------------------------------------------------------------------




(c)    Forfeiture. Except as otherwise expressly provided for in Section 3(b) or
as otherwise determined by the Committee or its designee, all outstanding and
unvested RSUs shall be immediately forfeited upon the Participant’s Termination
of Employment for any reason. For the avoidance of doubt, in the event that the
Participant fails to execute, deliver and not revoke the release of claims
provided for in Section 3(b), any RSUs that remain outstanding and unvested as
of the sixtieth (60th) day following the date on which the Qualifying
Termination occurs shall be forfeited and cancelled as of such sixtieth (60th)
day without consideration therefor. Additionally, in the event of the
Participant’s Termination of Employment by the Company or the Company Entity
that is the Participant’s actual employing entity for Cause, all of the
Participant’s outstanding RSUs, whether or not vested, shall be forfeited and
cancelled without consideration therefor effective as of the date of such
Termination of Employment.
4.    Delivery of Shares. Except as otherwise expressly provided for in Section
23, promptly following the vesting of the RSUs (but in no event more than sixty
(60) days thereafter) (or, in the event of a Qualifying Termination pursuant to
Section 3(b) above, on the sixtieth (60th) day following the date on which the
Participant’s Termination of Employment occurs, provided the conditions set
forth in Section 3(b) above have been met), the Participant shall receive the
number of shares of Common Stock (or any consideration paid in respect of such
Common Stock in connection with a Change in Control) that correspond to the
number of RSUs that have become vested on the applicable vesting date, less any
shares of Common Stock withheld by the Company pursuant to Section 13.4 of the
Plan, and such vested RSUs shall be cancelled upon receipt of the shares of
Common Stock (or any consideration paid in respect of such Common Stock in
connection with a Change in Control).
5.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein.
6.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, including but not limited to Appendix I
hereto, shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without regard to the choice of law principles thereof. Any
suit, action or proceeding with respect to this Agreement shall be governed by
Section 13.9 of the Plan.
7.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 7.
8.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:


    3



--------------------------------------------------------------------------------




(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 8.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 shall not be available unless (A) a public trading
market then exists for the Common Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
9.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter; provided however, that the restrictive covenants contained in
Appendix I hereto are in addition to and not in lieu of any other restrictive
covenants by which the Participant may be bound. The Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
10.    Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
RSUs awarded under the Plan or future RSUs that may be awarded under the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. By accepting this RSU Award, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
11.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Employment and the cause of such Termination of
Employment shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause.


    4



--------------------------------------------------------------------------------




12.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
13.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
14.    Binding Agreement. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
15.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
18.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
19.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits


    5



--------------------------------------------------------------------------------




granted under this Agreement are not part of the Participant’s ordinary
compensation and shall not be considered as part of such compensation in the
event of severance, redundancy or resignation.
20.    Acceptance of Agreement. Notwithstanding anything herein to the contrary,
in order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award will be forfeited and cancelled without any consideration therefor, except
as otherwise determined in the Committee’s sole and absolute discretion.
21.    No Waiver. No waiver or non-action by either party hereto with respect to
any breach by the other party of any provision of this Agreement shall be deemed
or construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
22.    No Rights as a Stockholder. The Participant’s interest in the RSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the shares of
Common Stock unless and until such shares have been issued to the Participant in
accordance with this Agreement and the Plan.
23.    Withholding. Notwithstanding the withholding provision in the Plan or
anything else in this Agreement:
(a)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon vesting of the RSUs (regardless of when the
Common Stock underlying the RSUs are delivered to the Participant), on each date
that all or a portion of the RSUs actually vests, if (1) the Company does not
have in place an effective registration statement under the Securities Act and
there is not a Securities Act exemption available under which the Participant
may sell Common Stock or (2) the Participant is subject to a Company-imposed
trading blackout, then unless the Participant has made other arrangements
satisfactory to the Company, the Company will withhold from the shares of Common
Stock to be delivered to the Participant such number of shares of Common Stock
as are sufficient in value (as determined by the Company in its sole discretion)
to cover the amount of the tax withholding obligation.
(b)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon delivery of the Common Stock underlying the
RSUs (regardless of when vesting occurs), then following each date that all or a
portion of the RSUs actually vests, the Company will defer the delivery of the
Common Stock otherwise deliverable to the Participant until the earliest of: (1)
the date of the Participant’s Termination of Employment, (2) the date that the
short-term deferral period under Section 409A of the Code expires with respect
to such vested RSUs, or (3) the date on which the Company has in place an
effective registration statement under the Securities Act or there is a
Securities Act exemption available under which the Participant may sell Common
Stock and on which the Participant is not subject to a Company-imposed trading
blackout (the earliest of such dates, the “Delivery Date”). If on the Delivery
Date (x) the Company does not have in place an effective registration statement
under the Securities Act and there is not a Securities Act exemption available
under which the Participant may sell shares of Common Stock or (y) the


    6



--------------------------------------------------------------------------------




Participant is subject to a Company-imposed trading blackout, then unless the
Participant has made other arrangements satisfactory to the Company, the Company
will withhold from the shares of Common Stock to be delivered to the Participant
such number of shares of Common Stock as are sufficient in value (as determined
by the Company in its sole discretion) to cover the amount of the tax
withholding obligation.
24.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
[Remainder of Page Intentionally Left Blank]


    7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP.


By: /s/ Patrick J. O’Malley, III
Name: Patrick J. O’Malley, III
Title: Senior Vice President and Chief Financial Officer


PARTICIPANT
[To be executed electronically.]




    8

